DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31-40, 42, 43 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (US Patent Application Publication No. 2012/0170947) in view of Eroglu et al. (“Eroglu”) (US Patent Application Publication No. 2017/0346559), and further in view of Kim et al. (“Kim2”) (US Patent Application Publication No. 2012/0155889).
locations where RF is restricted (paragraph 0007). It would have been obvious to one of ordinary skill in the art at the time of the invention to have both optical and RF communications options for the device, since using RF in locations where it is not restricted has the benefit of not requiring line of sight for communication, and due to the ubiquity of RF standards for data communication, the locations where it is available overall outnumber the locations where it is specifically restricted.
Also, while Kim discloses VLC and selecting receivers above a received intensity threshold, Kim doesn’t disclose selecting the receiver having the highest captured intensity. Eroglu also discloses using plural receiving elements for VLC communication, but after determining a set of receiving elements, it further selects the receiving element of the set that has the highest SNR (paragraphs 0055-0059, “SBC” technique). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further select the highest SNR receiver element from the above-
Also, the combination as described above includes an OWC receiver array in front of and aligned with an image sensor; thus, it does not disclose that selecting the OWC receiver with the highest luminous flux intensity means selecting the OWC receiver that captured/monitored the highest luminous flux intensity. However, Kim2 discloses an alternative arrangement where a single element is both an image sensor and an OWC receiver array (figs. 9 and 10 and paragraph 0105-0118). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim using a single image sensor for both image sensing and data receiving, as suggested by Kim2, since this eliminates the need for two different arrays.
Regarding claim 31, the combination of Kim, Eroglu and Kim2 discloses a method as claimed in claim 29, but as combined above does not disclose selecting at least one other OWC receiver that captured a luminous flux intensity above the viability threshold, and simultaneously extracting the client data from optical signals received on the selected OWC receivers. However, Eroglu also discloses not only using the receiver with the highest SNR but weighting each receiver element according to its SNR (paragraph 0060, “MRC” technique). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the MRC technique for the receiving elements of Kim as it also outperforms the SBC technique. 
Regarding claim 32, the combination of Kim, Eroglu and Kim2 discloses a method as claimed in claim 29, further comprising, based on determining that the 
Regarding claim 33, the combination of Kim, Eroglu and Kim2 discloses a method as claimed in claim 32, but does not disclose that the selection threshold is greater than the viability threshold. However, the use of the SBC technique in the combination results in using the highest SNR of the above-threshold set as described above for claim 29. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect loss of communication at a threshold between the level shown in fig. 3 and the signal level of the highest detected signal, to provide the benefit of being able to detect a signal loss/degradation faster than waiting for the level to fall to the lower level used to select a group including lower SNR receivers.
Regarding claim 34, the combination of Kim, Eroglu and Kim2 discloses a method as claimed in claim 32, further comprising, based on determining that the luminous flux intensity capture by the selected OWC receiver remains above the 
Regarding claim 35, the combination of Kim and Eroglu discloses a method as claimed in claim 32, further comprising determining at discrete intervals whether or not the communication has terminated (fig. 5, each loop for 522 to 526 back to 522 reads on discrete interval). The combination as described above does not expressly explain the optical communication termination means luminous flux intensity captured by the selected OWC receiver has descended below the selection threshold. However, Since Kim is already using a detection threshold, and also accounts for motion for a re-extraction step (paragraphs and 0054), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use loss of optical signal without a motion event to judge that the communication has terminated, since this provides the benefit of identifying an intentional end of communication, while retaining the ability to account for motion, which could produce a transient, unintended break in communication that does not indicate an actual end of communication.
Regarding claim 36, the combination of Kim, Eroglu and Kim2 discloses a method as claimed in claim 29, further comprising: populating an OWC receiver list with OWC receivers that capture respective luminous flux intensities above the viability threshold, and ordering the OWC receiver list according to captured luminous flux intensity, wherein selecting the OWC receiver that capture the highest luminous flux intensity comprises selecting the first OWC receiver in the list (Eroglu: paragraphs 0057-0059, where assessing the SNR values of each of Pt data points representing 
Regarding claim 37, the combination of Kim, Eroglu and Kim2 discloses a method as claimed in claim 36, further comprising updating the populated OWC receiver list, on at least one of a continuous or discrete basis, based on updated respective luminous flux intensities captured by the respective OWC receivers (Kim: fig. 5, the two loops of 512 to 524 back to 512 and 522 to 526 back to 522, and Eroglu: paragraphs 0057-0059, as applicable for the combination, for reapplying the Eroglu technique in this cyclic manner, which will reselect a highest SNR receiver element when motion causes the selected receiver element to lose communication, which includes the light following below the threshold on the selected receiver due to the motion, as applicable for the combination).
Regarding claim 38, the combination of Kim, Eroglu and Kim2 discloses a method as claimed in claim 29, wherein monitoring the respective luminous flux intensities captured by the respective OWC receivers comprises monitoring respective average received powers indicated by the respective OWC receivers (Kim: paragraph 0032, where average value of brightness reads on average received power), and selecting the OWC receiver that captured the highest luminous flux intensity comprises selecting the OWC receiver that indicated the highest average received power (Eroglu: paragraphs 0055-0059, “SBC” technique, as applicable for the combination in light of Kim: paragraph 0032).
Regarding claim 39, the combination of Kim, Eroglu and Kim2 discloses a method as claimed in claim 29, wherein at least one of the OWC receivers is operable 
Regarding claim 40, the combination of Kim, Eroglu and Kim2 discloses a method as claimed in claim 29, wherein at least one of the OWC receivers is located on a corner of the UE (Kim: fig. 3, top left corner receiver 210).
Regarding claim 42, the combination of Kim, Eroglu and Kim2 discloses a non-transitory, computer-readable medium comprising computer-executable instructions that, when executed on at least one processor of a user equipment (UE), configure the UE to perform operations corresponding to the method of claim 29 (Kim: paragraph 0060).
Regarding claim 43, the combination of Kim, Eroglu and Kim2 discloses a controller for managing Optical Wireless Communication (OWC) in a User Equipment (UE) configured for Radio Frequency (RF) communication with a network, the UE comprising at least two OWC receivers (Kim: fig. 3 elements 210), the controller comprising: a processor and a memory containing executable instructions that, when executed by the processor, configure the controller to perform operations corresponding to the method of claim 29 (Kim: fig. 1 element 110 and paragraphs 0046 and 0060).
Regarding claim 45, the combination of Kim, Eroglu and Kim2 discloses a User Equipment (UE) configured for Radio Frequency (RF) communication with a network and for Optical Wireless Communication (OWC), the UE comprising: at least two OWC 
Regarding claim 46, the combination of Kim, Eroglu and Kim2 discloses a UE as claimed in claim 45, wherein: at least one of the OWC receivers is arranged to capture luminous flux incident from a first side of the UE: at least one of the OWC receivers is operable to capture luminous flux incident from a second side of the UE, and the second side is opposed to the first side (Kim: fig. 3, leftmost receivers 210 and rightmost receivers 210).
Regarding claim 47, the combination of Kim, Eroglu and Kim2 discloses a UE as claimed in claim 45, wherein at least one of the OWC receivers is located on a corner of the UE (Kim: fig. 3, top left corner receiver 210).

Claims 30 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Application Publication No. 2012/0170947) in view of Eroglu (US Patent Application Publication No. 2017/0346559) and further in view of Kim2 (US Patent Application Publication No. 2012/0155889), as applied to claims 29 and 43 above, and further in view of Willebrand et al. (“Willebrand”) (US Patent No. 6763195).
Regarding claim 30, the combination of Kim, Eroglu and Kim2 discloses a method as claimed in claim 29, but does not disclose, based on determining that none of the luminous flux intensities capture by the OWC receivers is above the viability threshold, extracting the client data from an RF signal. Willebrand discloses a free-space optical communication system that uses RF communication as a backup if the optical link fails or is unavailable (fig. 1 and col. 5 line 61 to col. 6 line 27). It would have 
Regarding claim 44, the combination of Kim, Eroglu and Kim2 discloses a controller as claimed in claim 43, but does not disclose that execution of the instructions further configures the controller to, based on determining that none of the luminous flux intensities capture by the respective OWC receivers is above the viability threshold, extract the client data from an RF signal. Willebrand discloses a free-space optical communication system that uses RF communication as a backup if the optical link fails or is unavailable (fig. 1 and col. 5 line 61 to col. 6 line 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a back-up RF communication for the combination, for the case of failure/blockage of the optical path or line of sight.

Claims 41, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Application Publication No. 2012/0170947) in view of Eroglu (US Patent Application Publication No. 2017/0346559) and further in view of Kim2 (US Patent Application Publication No. 2012/0155889), as applied to claim 47 above, and further in view of Jung (US Patent Application Publication No. 2004/0142568).
Regarding claim 41, the combination of Kim, Eroglu and Kim2 discloses a method as claimed in claim 40, and discloses that receiver elements 210 are CMOS sensors (Kim: paragraph 0026), but does not disclose that the at least one OWC receiver comprises a quarter spherical lens array. Jung discloses an integrated CMOS per se versus other values. It would have been obvious to one of ordinary skill in the art at the time of the invention to use quarter-sphere volume integrated polymer micro lenses for the CMOS sensor array of the combination, to be able to receive signals from a wide field of view.
Regarding claim 48, the combination of Kim, Eroglu and Kim2 discloses a UE as claimed in claim 47, and disclose that the at least one OWC receiver is located on the corner (Kim: fig. 3, top left corner receiver 210), and discloses that receiver elements 210 are CMOS sensors (Kim: paragraph 0026), but does not disclose that it comprises a quarter spherical lens array. Jung discloses an integrated CMOS sensor array including respective polymer micro lenses that suggest a volume that is a partial sphere (fig. 1 and paragraph 0009). Further, one of ordinary skill in the art would recognize that the claimed quarter of a sphere versus some other partial is a matter of engineering design choice for the lens corresponding to what directions to accept light/signals from; the “quarter” value does not convey a particular benefit per se versus other values. It would have been obvious to one of ordinary skill in the art at the time of the invention to use quarter-sphere volume integrated polymer micro lenses for the CMOS sensor array of the combination, to be able to receive signals from a wide field of view.
.

Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive. 
Applicant first argues (Remarks 8) that claim 20 “does not recite that ‘a single element is both an image sensor and an OWC receiver array’” (emphasis Applicant’s), and that claim 29 is silent regarding an image sensor. This argument is not persuasive. While the claim requires an OWC that captures luminous flux intensity and is selected for extracting client data, Kim’s luminous flux intensity capturer is Kim’s image sensor; the rationale wording is appropriate. 
Applicant next argues (Remarks 8-9) against Kim2 for limitations that are based on the combined teachings of Kim and Kim2. Kim2 does not need to duplicate the selection and data extraction teaching already provided by Kim. Kim2 is merely In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant similarly argues (Remarks 9) that Kim2 does not provide a captured luminous flux intensity that can be monitored for any purpose. This argument is not persuasive. Kim is already capturing and monitoring luminous flux intensity, Kim2 doesn’t need to duplicate the teaching. Kim2 is merely evidence that Kim does not need two arrays, and can achieve both functions with one array. Applicant argues that Kim2’s brightness is an image characteristic rather than a separate output parameter. This argument in not persuasive. Kim already monitors brightness using the image sensor pixels and the threshold. This function still exists in the combination, the only difference is that the combination is using one array for both the brightness/threshold monitoring and for data receiving.
Applicant further argues (Remarks 9) that Kim2’s image sensor is arranged as a single receiver, such that there is no need for selecting between at least two receivers. Again, Kim already discloses the selection between at least two receivers (i.e., above-threshold pixel(s) and below-threshold pixel(s)). Kim2 is merely evidence that Kim does not need two different arrays to do this. 
Applicant further argues (Remarks 9-10) that “substituting” Kim2’s image sensor does not eliminate the need for two different arrays. This argument is not persuasive. The rationale does not say that Kim2’s array is physically extracted and inserted it into bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues (Remarks 10) that Kim2’s images sensor is a “single” receiver and does not have the capability to operate as ‘at least two OWC receivers.’” This is incorrect. Kim2’s image sensor is a two dimensional array; the data it decodes is 2D data and the corresponding transmitter is a 2D transmitter. Because it’s an image sensor with 2D array of pixels/receivers, it does have the capability to operate as at least two OWC receivers.
Regarding Eroglu, Applicant argues (Remarks 13) that the SINR does not meet the plain meaning of luminous flux intensity. This argument is not persuasive as the SINR of a detected light signal across a multi-pixel/receiver array is a subtype of the light intensity of that signal across the array. The pixels above the threshold in Kim that receive the strongest transmitted signal (i.e. greatest flux intensity of the transmitted signal) will also have the greatest SINR, because the array is receiving a directed signal that is different from noise and ambient light, and the pixels that receive the highest intensity of the signal light will have the greatest ratio of signal to interference/noise.

Regarding amended claim 38, Applicant’s argument is not persuasive because it attacks Eroglu individually when the rejection is based on Kim and Eroglu. Kim teaches the averaging. 
Regarding claims 41 and 48, Applicant argues (Remarks 14) that the quarter spherical lens in the corner of the UE is not a design choice. This is not persuasive. The combination applies quarter spherical lenses to the array, including the array’s corner receivers. The Jung lenses are partial spheres, with one flat side. The rationale is simply stating that the resulting volume of this lens being 25% of a sphere versus whatever Jung’s percent volume of a sphere, is a matter of design choice, as it is the shape itself that allows a wider field of view for the respective receiver.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636